DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks Page 5, filed 10/19/2021, with respect to the rejections under 35 U.S.C. 112(b) have been fully considered. The rejections under 35 U.S.C. 112(b) have been withdrawn in light of the amendments to the claims.
	
Applicant’s arguments with respect to claims 1-3 and 8-10 have been considered but are moot due to the amendment to the claims.

	Response to Amendment
Support for the amendments to claims 1, 4, and 9 can be found in original claims 2-3 and 8, Applicant’s specification at page 9 line 8 – page 10 line 2, and Figs. 2A-3A.
The amendments to claims 1, 4, and 9 have been entered.

Election/Restrictions
Claim 1 is allowable. 
Claims 4-7, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between Species A-F, as set forth in the Office action mailed on 04/07/2021, is hereby withdrawn and claims 4-7 are hereby rejoined In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Status
Claims 2-3 and 8 have been cancelled.
Previously withdrawn claims 4-7 have been rejoined.
Claims 1, 4, and 9 have been amended.
Claims 1, 4-7, and 9-10 have been examined on the merits in this office action.

Allowable Subject Matter
Claims 1, 4-7, and 9-10 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record, alone or in combination, appears to teach, suggest, or render obvious the invention of claims 1, 4-7, and 9-10.
Independent claim 1 has been amended to recite the limitation “the oxygen-containing gas system device including a humidifier; a pipe connected to the humidified and extending outward from the auxiliary device case; fixing parts arranged at a plurality of locations on the humidifier, the fixing parts fixing the humidifier to the auxiliary device case” and “wherein the 
Previously cited Yoshinga (JP2013206855A) disclosed a fuel cell module comprising: a fuel cell stack mounted in a fuel cell vehicle, an auxiliary device case, and a fuel gas system device and an oxygen-containing gas system device contained in the auxiliary device case. 
Previously cited Naito (US 2014011085 A1) taught fuel cell vehicle that includes a fuel cell power plant unit including a humidifier, a fuel gas system device, and a fuel gas system protection mechanism constituted by a flashboard, side frames, and bulkhead. Naito taught when a certain impact load is applied, the fuel cell power plant is moved within the gap between the power plant unit and the fuel gas system protection mechanism, therefore, the impact load could be efficiently absorbed and the fuel cell power plant unit could be protected. One of ordinary skill in the art would necessarily believe that the components inside, such as the humidifier and fuel gas system device, would be protected and not interfere with one another. 
Previously cited Aishima taught an electric vehicle with a fuel cell system including a pipe comprising an upstream side oxidizing gas piping and a downstream side oxidizing gas piping. Aishima taught when the vehicle is in a heavy collision the pipe is set to fracture thus including a fracture/disconnection point.
However, neither Yoshinga, Naito, nor Aishima teach “fixing parts arranged at a plurality of locations on the humidifier” or “a fracture load at which the fracture point is fractured is smaller than a breaking load at which the fixing parts are broken by application of the load to the fixing parts through pipe”, and there is no available prior art to modify these arts to include this structure.

Therefore, the references fails to teach or suggest the particulars of the independent claim 1 and it’s not obvious to modify these teachings to give the instant claimed invention. Thus none of the prior art of the record appears to teach, suggest, or render obvious the invention of independent claim 1. Since claims, 4-7, and 9-10 depend on claim 1, they are allowable for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Byram whose telephone number is (571)272-0690. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.G.B./Examiner, Art Unit 1729       

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729